COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       James Wallace, et al. v. Dynamic Opportunity LLC

Appellate case number:     01-20-00036-CV

Trial court case number: 1140601

Trial court:               County Civil Court at Law No. 1 of Harris County

        Appellant, James Wallace, has filed a notice of appeal of the trial court’s judgment signed
on December 9, 2019. Appellant filed a statement of inability to afford payment of court costs or
an appeal bond in the trial court on August 30, 2019. The appellate record does not indicate that
the trial court overruled the party’s claim of indigence. See TEX. R. APP. P. 20.1(b)(1).
Appellant may therefore proceed on appeal without payment of costs. See id.

        The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without payment of costs. See TEX. R.
APP. P. 20.1(b)(1).

        The clerk’s record has been filed in this Court with the notation that appellant is indigent.
The trial court clerk is ORDERED to provide a complete copy of the reporter’s record, if any, to
appellant without charge. See TEX. R. CIV. P. 145.

       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss________
                             Acting individually


Date: January 23, 2020